

SEPARATION AGREEMENT




1.  Separation Date.  I, Sean K. Clawges, acknowledge that my employment with
Archrock, Inc. (the “Company”) is terminated effective January 31, 2020
(“Separation Date”).


2.  Separation Benefits.  I understand and agree that in return for my promises
set forth in this Separation Agreement (“Separation Agreement”), I will receive
the separation benefits set forth in Exhibit A (“Separation Benefits”) to this
Separation Agreement.  Exhibit A is incorporated by reference as part of this
Separation Agreement. Except as provided in this Separation Agreement, I have no
contractual or other right or claim to any of the Separation Benefits.  I
further understand and acknowledge that I will receive the Separation Benefits
if, and only if, I timely sign this Separation Agreement, and then only if and
after this Separation Agreement becomes irrevocable in accordance with Paragraph
5.


3. Company Group. For purposes of this Separation Agreement, the term “Company
Group” means and includes (individually, collectively or in any combination) (i)
the Company, (ii) the Company’s subsidiaries and affiliates, (iii) any other
entity which is controlled, directly or indirectly, individually, collectively
or in any combination, by the Company and/or any of the foregoing entities, and
(iv) any predecessors, subsidiaries, related entities, successors, or assigns of
any of the foregoing.


4. Release of all Claims and Promise Not to Sue. In return for the Separation
Benefits, I hereby release the Company Group, the present and former employee
benefit plans of each of them, the present and former directors, officers,
employees, agents, stockholders, administrators of all or any of them and all
other persons acting on behalf of all or any of them, as well as any
representatives, assigns or successors to these persons or entities
(collectively, together with the Company Group, these persons and entities shall
be referred to as the “Parties Released” and individually they may be referred
to as a “Party Released”) from any and all liabilities, demands, claims,
actions, expenses, fees, costs, causes of action, and suits of every kind and of
whatsoever nature that may be waived and released by applicable law and that I
have or may have against any of the Parties Released, whether known or unknown
to me, or suspected or unsuspected, that I have or may have, whether
individually or as a member of a class, arising from, based upon or in any way
related to my employment or the termination of my employment with the Company or
arising from any act, event or omission occurring prior to my execution of this
Separation Agreement (collectively, the “Claims”). Claims include, but are not
limited to:


a. claims and causes of action under: Title VII of the Civil Rights Act of 1964,
as amended; the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990; the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/




Separation Agreement
Page 1



--------------------------------------------------------------------------------




or contract, tort, defamation, slander, wrongful termination or any other state
or federal regulatory, statutory or common law.


b. claims for breach of oral or written, express or implied, contract or promise
or promissory estoppel or quantum meruit, including claims under any employment
agreement or offer letter, severance or bonus or other policy, or other
compensation arrangement;


c. claims for personal injury, harm, or other damages (whether intentional or
unintentional and whether occurring on the job or not, including, without
limitation, negligence, defamation, misrepresentation, fraud, intentional
infliction of emotional distress, assault, battery, invasion of privacy,
tortious interference, and other such claims);


d. claims growing out of any legal restrictions on the right of the Parties
Released to terminate their employees including any claims based on any
violation of public policy or retaliation for filing a workers’ compensation
claim;


e. claims regarding any restrictions on the right of the Parties Released to
enforce any of my post-termination obligations regarding non-disclosure,
non-competition, non-solicitation, non-disparagement and non-interference (as
may be applicable);


f. claims for workers’ compensation, wages or any other compensation other than
any pending workers’ compensation benefits claim; and


g. claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act.


It is my express intent to, and I hereby do, fully waive and release, to the
maximum extent provided by applicable law, any and all Claims that I have or may
have. Notwithstanding my release set forth in this Paragraph, this Separation
Agreement does not release any claim I may have that: is not waivable as a
matter of law; is for continuation of health care coverage under COBRA; is for
vested benefits arising under any employee retirement, welfare or compensation
benefit plan of the Company Group in which I am or was a participant; involves
any pending workers’ compensation claim (however I state I have no unfiled
workers’ compensation claim or unreported injury) or claim for unemployment
benefits available to me; arises out of or is related to my rights as a
stockholder; arises out of or relates to my continuing right to be defended,
indemnified and held harmless pursuant to a prior contract, Company policy or
practice, insurance policy, applicable law, and/or otherwise, in connection with
any claim brought against me arising out or related to my service as an employee
or officer of the Company or any Parties Released; or for any rights arising
under this Separation Agreement after it becomes effective. Excluding the
Protected Disclosures/Actions (defined below in paragraph 19), I agree that I
will never sue any of the Parties Released concerning any Claims released under
this Separation Agreement, and I agree not to accept any monetary damages or
other personal relief (including legal or equitable relief) in connection with
any administrative claim or lawsuit concerning the Claims filed by any person or
entity or governmental agency.






Separation Agreement
Page 2



--------------------------------------------------------------------------------




5. Waiver and Release of Age Discrimination Claims. In addition, I acknowledge
the following:


a. This Separation Agreement is written in a manner calculated to be understood
by me and I do in fact understand the terms, conditions, and effect of this
Separation Agreement;


b. This Separation Agreement refers to rights or claims arising under the Age
Discrimination in Employment Act (“ADEA”) and Older Workers’ Benefit Protection
Act (“OWBPA”), and I understand that this Separation Agreement applies to all
Claims that I have or may have against any of the Parties Released, including,
without limitations, all Claims under the ADEA or the OWBPA;


c. I do not waive rights or claims that may arise after the date this Separation
Agreement is executed;


d. I waive rights or claims only in exchange for consideration in addition to
anything of value to which I am already entitled;


e. The Company has specifically advised me to consult with an attorney of my
choice before executing this Separation Agreement, and I have had the
opportunity to do so;


f. I understand that I have up to 21 days immediately following January 31,
2020, which is the date I received this Separation Agreement to consider whether
to accept the Separation Benefits described in Exhibit A attached hereto and
made a part of this Separation Agreement, for all purposes, in return for the
representations and promises I am making in this Separation Agreement;
 
g. If I have made the decision to sign this Separation Agreement before the
expiration of such 21-day period, I certify that my decision to sign the release
provided for in the Separation Agreement before the expiration of the 21-day
period was knowing and voluntary on my part and was not induced by the Company
or any other Party Released through fraud, misrepresentation, a threat to
withdraw or alter the offer prior to the expiration of the 21-day period, or by
providing different terms to other employees who sign a release prior to the
expiration of such time period;


h. I understand that I may revoke my acceptance of this Separation Agreement at
any time within seven (7) days after the day I sign it by delivering written
notice of my revocation to the Company as specified in Paragraph 20 below. I
further understand that if I do not revoke this Separation Agreement within
seven (7) days following my signing of this Separation Agreement (excluding the
date of my signing), it will become effective, binding, and enforceable on the
day next following the end of such seven-day period; and


i. I fully understand all of the terms of this waiver and knowingly and
voluntarily enter into this Separation Agreement.


6. Return of Company Group Property. I have returned to the Company any and all
information, documents and property (regardless of its form, such as electronic
or hard copy or




Separation Agreement
Page 3



--------------------------------------------------------------------------------




otherwise), that belong to any of the Company Group, including any keys, access
cards, computers, cell phones, pagers, or other equipment and any Company Group
records, files, data, and documents (whether on a work or personal computer, in
electronic format or otherwise, and whether confidential in nature or not). I
shall immediately report to the Company any passwords for my computer or other
access codes for anything associated with my employment. I shall not delete or
modify or alter any property prior to its return to the Company.


7. Assistance to the Company Group. To the extent that the Company determines
that, because of my employment with the Company, I possess relevant information
relative to claims, investigations, or cases of any kind involving the Company
Group, or the Company requests my assistance in transferring my responsibilities
to other employees within the Company Group, I agree to make myself available
from time to time at the Company Group’s request to provide truthful information
and assistance, including, but not limited to, deposition testimony, pretrial
preparation, trial testimony and to respond to requests for information. The
Company acknowledges that my primary duty after my termination of employment
shall be to my subsequent employer (if any). Consequently, the Company agrees to
accommodate my commitments in scheduling my assistance to the Company Group,
insofar as is practicable to minimize any inconvenience to me. The Company shall
promptly reimburse me for reasonable out-of-pocket travel expenses I incur in
connection with the performance of any services requested pursuant to this
Paragraph.


8. Confidentiality. I acknowledge and agree that I had access to confidential
information regarding the Company Group during my employment with the Company,
including without limitation, information concerning the products, policies,
practices, customers, pricing, costs, suppliers, methods, processes, techniques,
finances, administration, employees, devices, trade secrets, and operations of
the Company Group (“Confidential Information”). I acknowledge that this
Confidential Information is in fact confidential, not known outside of the
Company Group’s business, and is a valuable, special and/or a unique asset of
the Company Group. Excluding the Protected Disclosures/Actions, I agree that in
further consideration for the promises made in this Separation Agreement, I will
maintain in the strictest confidence and will not, directly or indirectly,
intentionally or inadvertently, use, publish, or otherwise disclose to any
person or entity whatsoever, any of the Confidential Information of or belonging
to any of the Company Group or to any agent, joint venture, contractor,
customer, vendor, or supplier of any of the Company Group regardless of its
form, without the prior written explicit consent of the Company. I shall take
all reasonable precautions to protect the inadvertent disclosure of Confidential
Information. These provisions do not limit or restrict any similar or related
obligations that I may have undertaken in other agreements with any of the
Company Group or which apply to me under any laws. I agree that any inquiries I
have regarding this Separation Agreement, my employment, benefits, or
termination of employment should be directed only to Human Resources.


9. Non-Compete. I acknowledge and agree that my services to the Company were of
a special and unique nature and that (i) during the course of my employment, the
Company Group introduced me to important actual and potential Company Group
clients, customers, investors, service providers, vendors, suppliers, business
partners, and other counterparties, and (ii) the Company entrusted me with the
goodwill of the Company Group and the Company’s Confidential Information, in
each case with the understanding that such goodwill and Confidential Information




Separation Agreement
Page 4



--------------------------------------------------------------------------------




would be used only for the benefit of the Company Group. In consideration of (A)
the foregoing considerations and the valuable rights and benefits they have
conferred upon me and (B) the Separation Benefits, which I agree are in excess
of amounts I would otherwise be entitled to receive in connection with his
termination of employment with the Company, I voluntarily agree that during the
period beginning on the Separation Date and continuing through July 31, 2021, I
will not engage in or participate in any aspect of the Business, including but
not limited to by directly or indirectly owning, managing, operating, joining,
becoming an employee or consultant of, volunteering for, or loaning money to or
selling or leasing equipment or property to, or otherwise being associated or
affiliated with, any person or entity engaged in, or planning to engage in, any
aspect of the Business within the Market Area. For purposes of this Separation
Agreement, (x) “Business” means the business and operations that are the same or
similar to those performed by the Company Group as of the Separation Date, which
includes providing natural gas compression services to customers in the oil and
natural gas industry and supplying aftermarket services to customers that own
compression equipment, and (y) “Market Area” means all of the following: (I) the
Permian Basin area of Texas and New Mexico, (II) the Niobrara area of Colorado
and Wyoming, (III) the Marcellus and Utica Shale areas of New York,
Pennsylvania, Ohio, West Virginia, Virginia and Maryland, (iv) the Haynesville
and Eagle Ford Shale areas of Texas, Arkansas and Louisiana (including, with
respect to Louisiana, the parishes of Bienville, Bossier, Caddo, Desoto, Red
River, Sabine and Webster), and (v) the SCOOP and STACK basin areas of Oklahoma.
I further agree and acknowledge that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects; are not oppressive; are material and
substantial parts of this Separation Agreement; and are intended and necessary
to prevent unfair competition and protect the Company Group’s Confidential
Information, goodwill, and substantial and legitimate business interests.


10. Non-Solicitation of Customers. During the period beginning on the Separation
Date and continuing through July 31, 2021, I agree not to induce or attempt to
induce any customer of the Company or any of the Company Group with whom I had
business-related contact, provided services, or received Confidential
Information to withdraw, curtail or cancel its business with the Company or any
of the Company Group or in any manner modify or fail to enter into any actual or
potential business relation with the Company or any of the Company Group.


11. Non-Solicitation of Employees. During the period beginning on the Separation
Date and continuing through January 31, 2022, I agree not to induce or attempt
to induce any employee of any member of the Company Group to cease employment
with the applicable member of the Company Group and will not assist any other
person or entity in such a solicitation. I and the Company agree that employees
of any member of the Company Group may respond to open advertisements of
employment with a future employer of mine without inducement from me. Such
voluntary actions by employees of any member of the Company Group do not violate
this non-solicitation provision.


12. No Admission. I understand this Separation Agreement is not, and shall not
be deemed or construed to be, an admission by any of the Parties Released of any
wrongdoing of any kind or of any breach of any contract, law, obligation,
policy, or procedure of any kind or nature.






Separation Agreement
Page 5



--------------------------------------------------------------------------------




13. Non-disparagement. Excluding the Protected Disclosures/Actions, I agree to
not disparage, criticize, condemn or impugn the business or personal reputation
or character of the Company or any of the Parties Released and to not publish or
make in any manner any oral, electronic or written statements about the Company
or any of the Parties Released to any third party that are negative, untrue,
malicious, obscene, threatening, harassing, intimidating or discriminatory or
which are designed to harm any of the foregoing.


14. Taxes. I hereby acknowledge and agree that the Company and the Parties
Released shall not be liable for any taxes, penalties, interest or other
expenses that I may incur on account of any payment made to me under this
Separation Agreement.


15. Entire Agreement. I have carefully read and fully understand all of the
terms of this Separation Agreement. This Separation Agreement sets forth the
entire agreement between the parties hereto and fully supersedes any and all
prior and contemporaneous agreements, promises and understandings, written or
oral, between the parties hereto pertaining to the subject matter hereof, except
that it does not replace existing agreements (if any) or obligations I have
under applicable law regarding confidentiality, non-disclosure, fiduciary
duties, unfair competition, or non-solicitation issues. I acknowledge and agree
that obligations under those agreements or laws remain ongoing and in place in
their entirety.


16. Representations; Modifications; Severability; Assignment. I expressly
acknowledge and agree that in connection with my decision to accept and sign
this Separation Agreement, I have not relied on any statement, representations,
promises, or agreements of any kind made by any of the Parties Released or by
any of their agents, attorneys, or representatives, with regard to the subject
matter, basis, or effect of this Separation Agreement or otherwise, other than
those specifically stated in this Separation Agreement. I understand and agree
that this Separation Agreement cannot be modified except in writing and signed
by both me and a duly authorized representative of the Company. If any part of
this Separation Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion shall be modified by the court to
be enforceable. If modification is not possible, then such unenforceable
provision will be severed from, and shall have no effect upon, the remaining
portions of this Separation Agreement. I acknowledge and agree that the Company
Group and the Parties Released (other than the Company) are not parties to, but
are intended beneficiaries of, this Separation Agreement. The Parties Released
may assign any of their rights or obligations under this Separation Agreement
and this Separation Agreement inures to the benefit of any successor of the
Parties Released. I may not assign any of my rights or obligations under this
Separation Agreement.


17. Remedies. I agree that if, at any time, I directly or indirectly (and
including for this purpose any person who acts at my direction or encouragement)
breach any of the provisions contained in this Separation Agreement, I will be
liable to the Parties Released for all remedies, both legal and equitable,
incurred as a result of my breach plus any and all attorneys’ fees and other
costs incurred by a Party Released as a result of, in connection with, or
related to such breach. I acknowledge and agree that because damages may be
difficult to calculate for a breach of this Separation Agreement, the Parties
Released may seek immediate injunctive or other equitable relief to enforce
these obligations, in addition to any legal or other relief to which the Parties
Released




Separation Agreement
Page 6



--------------------------------------------------------------------------------




may be entitled. Any action taken by a Party Released pursuant to this Paragraph
shall not, however, negate or affect in any way this Separation Agreement or any
of the obligations or terms agreed to by me in this Separation Agreement.


18. No Waiver. No failure by either party to the Separation Agreement to give
notice of any breach by the other, or to require compliance with, any condition
or provision of this Separation Agreement shall (i) be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time or (ii) preclude insistence upon strict compliance in the
future.


19. Protected Disclosures/Actions. Despite any of the obligations stated in this
Separation Agreement, I acknowledge and agree that neither this Separation
Agreement nor any other agreement or policy of the Company Group shall prevent
me from participating in the “Protected Disclosures/Actions” discussed in this
paragraph below, including providing information to or filing a report, charge
or complaint, including a challenge to the validity of this Separation
Agreement, with the Equal Employment Opportunity Commission (“EEOC”), Department
of Labor (“DOL”), National Labor Relations Board (“NLRB”), Securities and
Exchange Commission (“SEC”) or any other governmental agency, from participating
in any investigation or proceeding conducted by any governmental agency, or from
any other protected
whistleblower disclosure or action. I understand that this Separation Agreement
does not impose any condition precedent (such as prior notice to the Company or
Parties Released), any penalty, or any other restriction or limitation adversely
affecting my rights regarding any governmental agency disclosure, report, claim
or investigation. I further understand I may disclose my wages, hours, or other
terms and conditions of employment in the exercise of any rights provided by the
National Labor Relations Act. I acknowledge and agree that I have waived in this
Separation Agreement any right to recover any monetary relief or other personal
remedies in any governmental agency or other action brought against the Parties
Released by me or on my behalf. However, I understand this Separation Agreement
does not limit my right to receive an award for information provided under any
SEC program.


20. Arbitration. Any dispute, controversy or claim arising out of or relating to
the obligations under this Agreement, shall be settled by final and binding
arbitration in accordance with the American Arbitration Association Employment
Dispute Resolution Rules. The arbitrator shall be selected by mutual agreement
of the parties, if possible. If the parties fail to reach agreement upon
appointment of an arbitrator within thirty (30) days following receipt by one
party of the other party’s notice of desire to arbitrate, the arbitrator shall
be selected from a panel or panels submitted by the American Arbitration
Association (the “AAA”). The selection process shall be that which is set forth
in the AAA Employment Dispute Resolution Rules, except that, if the parties fail
to select an arbitrator from one or more panels, AAA shall not have the power to
make an appointment but shall continue to submit additional panels until an
arbitrator has been selected. Either party may appeal the arbitration award and
judgment thereon and, in actions seeking to vacate an award, the standard of
review to be applied to the arbitrator’s findings of fact and conclusions of law
will be the same as that applied by an appellate court reviewing a decision of a
trial court sitting without a jury. This agreement to arbitrate shall not
preclude the parties from engaging in voluntary, non-binding settlement efforts
including mediation. All fees and expenses of the arbitration, including a
transcript if requested but not including the legal costs and fees incurred by
any party to such




Separation Agreement
Page 7



--------------------------------------------------------------------------------




arbitration, will be borne by the parties equally. Each party shall be
responsible for its own legal costs and fees.


21. Applicable Law/Forum. This Separation Agreement shall be interpreted and
applied in accordance with applicable provisions of ADEA and the OWBPA. To the
extent that federal law does not apply, this Separation Agreement shall be
deemed to have been executed and delivered within the State of Texas and the
rights and obligations of the parties shall be construed and enforced in
accordance with, and governed by, the laws of the State of Texas without regard
to any rules regarding conflict of laws. Except as provided in paragraph 20, any
dispute or claim arising under this Separation Agreement or concerning my
employment with the Company or my relationship with the Company Group shall be
filed with any court of competent jurisdiction in Houston, Harris County, Texas
unless another forum is required by applicable law. The parties waive any
objection to this venue and waive all rights to a trial by jury and give their
consent to trial by the judge for any claims between them.


22. Notices. Any notices regarding acceptance, rejection, revocation, breach, or
any other matters arising under this Separation Agreement shall be sent by
certified mail or another method of delivery which provides a receipt of
delivery and shall be addressed as provided below. Any change of contact
information listed below shall be promptly reported to the other party at the
address below. Notices to Sean K. Clawges should be addressed to his/her home
address on file with the Company. Notices to the Company should be addressed to
Archrock Inc., 9807 Katy Freeway, Suite 100, Houston, TX 77024 Attention: SVP,
Human Resources.


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT IN
MULTIPLE COPIES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, EFFECTIVE FOR ALL
PURPOSES AS PROVIDED ABOVE, AND A DUPLICATE SHALL HAVE THE SAME LEGAL EFFECT AS
AN ORIGINAL.
 
[Signatures on following page]
 




Separation Agreement
Page 8



--------------------------------------------------------------------------------






ARCHROCK, INC.,
on its behalf and on behalf of each
Party Released
 
 


By:     /s/ Elspeth A. Inglis
Name: Elspeth A. Inglis
Title: SVP Human Resources
Date: January 31, 2020
 
 
 
SEAN K. CLAWGES




By:    /s/ Sean K. Clawges
 
Date: January 31, 2020
 
 
EXECUTED AGREEMENT
RECEIVED BY THE COMPANY
ON: February 7, 2020
 




By:     /s/ Elspeth A. Inglis
Name: Elspeth A. Inglis
Title: SVP Human Resources
 
 






Separation Agreement
Page 9



--------------------------------------------------------------------------------







EXHIBIT A
TO
SEPARATION AGREEMENT
WITH
SEAN K. CLAWGES


SEPARATION BENEFITS TO BE PROVIDED




You understand that the Separation Payment and the Vesting Awards will not be
paid to you or on your behalf, and will not vest, as the case may be, unless you
timely sign this Separation Agreement, and then only if and after this
Separation Agreement becomes irrevocable in accordance with Paragraph 5.


1. Separation Payment You will receive a lump sum amount in cash of $468,674.00
(“Separation Payment”), to be reduced by all required tax withholdings and all
applicable legal deductions. The Separation Payment will be paid in two equal
installments as follows:


a.
Payment 1 in the amount of $231,837.00 shall be made as soon as administratively
feasible after both of the following occur (the “Separation Agreement Effective
Date”): (i) the Company receives this Separation Agreement timely signed by you
and (ii) the seven (7) day revocation period referenced in Paragraph 5 of the
Separation Agreement expires without revocation by you.



b.
Payment 2 in the amount of $236,837.00 shall be made six (6) months following
the Separation Agreement Effective Date.



2. Vesting of Restricted Stock Upon the Separation Agreement Effective Date, the
unvested restricted stock remaining under the following Restricted Stock Awards
(the “Vesting Awards”) will vest with effectiveness as of the Separation Date:


a.
Award Notice and Agreement Time-Vested Restricted Stock, award no. 1135, dated
July 5, 2017, with 1501 shares remaining to be vested; and



b.
Award Notice and Agreement Time-Vested Restricted Stock, award no. 18000093,
dated May 31, 2018, with 5771 shares remaining to be vested.



3. Executive Outplacement Services. Company shall pay for executive outplacement
services with Challenger, Gray and Christmas for you. You must initiate the
executive outplacement services benefit on or before June 30, 2020.







--------------------------------------------------------------------------------




4. Health Benefits after Separation Date; COBRA Premium Payment. If on your
Separation Date you are enrolled in any of the Company’s group health plans as
an active employee, such benefits will terminate on January 31, 2020.  If you
timely and properly exercise and pay for your health coverage continuation
rights under COBRA following your termination of employment, you may receive
COBRA coverage.  In return for signing and not revoking this Separation
Agreement, and if you timely elect COBRA coverage, your monthly COBRA premium
will be paid on your behalf by the Company (the “COBRA Premium Payment”) until
the earliest of (i) the expiration of twelve (12) calendar months following the
Separation Date, (ii) the date you obtain subsequent employment with health
benefit coverages available to you or (iii) the expiration or termination of
your COBRA rights.  After the expiration or termination of the COBRA Premium
Payment, you will be solely responsible for the monthly payment of the COBRA
premium should you choose to continue coverage under any of the Company’s group
health plans. Any taxes on the COBRA Premium Payment shall be your sole
responsibility and liability.







